Per Curiam.
This quo warranto proceeding is brought to determine whether the Honorable S. J. Hilburn is entitled to hold and exercise the powers and duties of the office of Circuit Judge for the Fourth Judicial Circuit of Florida, as such judicial circuit is established under the following legislative enactment:
“An Act creating an additional judicial circuit in the State of Florida to be designated the Twelfth Judicial Circuit and providing for two additional circuit judges therefor, and defining- and fixing the territorial limits and boundaries of the Fourth, Eighth and Twelfth Judicial Circuits and prescribing when said Circuit Courts shall take jurisdiction and the effect on pending cases and the time for holding the terms of court in the Fourth and Twelfth Judicial Circuits.
Be it enacted by the Legislature of the State of Florida :
Section i. There is hereby created and established an additional judicial circuit in the State of Florida to be known and designated the Twelfth Judicial . Circuit of the State of Florida. This additional judicial circuit shall be composed of the counties of Duval and Nassau. And for this additional judicial circuit there shall be appointed by the Governor and confirmed by the Senate two additional circuit judges other than the judge of the Circuit Court for Duval County under Section 42, of Article. V of the Florida Constitution.
Section 2. The Fourth Judicial Circuit of the State *57of Florida shall be composed of the counties of St. Johns, Clay and Putnam.
Section, 3. The Eighth Judicial Circuit of the State of Florida shall be composed of the counties of Alachua, Bradford, Levy and Baker.
Section 4. On and after the .seventh day of June, A. D. 1915, the Circuit Courts of the Fourth, Eighth and Twelfth Judicial Circuits respectively, then composed of the counties as hereinbefore set forth, shall exercise jurisdiction over their circuits respectively; provided that the judges and State attorneys of the Fourth and Eighth Judicial Circuits respectively, holding office at and before the time this act becomes a law, shall continue without change to exercise jurisdiction over their existing circuits and in the counties therein, respectively until midnight at the beginning of the seventh day of June, A. D. 1915, and, in the event said additional judges are not then appointed and qualified, until said additional judges ■shall have qualified.
Section 5. The Circuit Court cases, suits and proceedings pending in the various counties hereinbefore named shall continue pending therein, whether in one circuit or another, and no civil or criminal case, suit, cause or proceeding, in equity, at law, statutory or otherwise, and no writ, process, pleading, motion, information, presentment, indictment, order, finding, decree, judgment or sentence, shall abate, or be quashed, set aside, reversed, qualified, dismissed or defeated, or be held as error by reason of the creation, establishment or organization of the twelfth judicial circuit or of the change in the circuits or of this division or of any designation of the number of the circuit or by reason of this law or of any part of this law.
*58Section 6. There shall be a state attorney for the twelfth judicial circuit who shall be appointed by the Governor and confirmed by the Senate and hold office for the term provided by the Constitution.
Section 7. That the time for holding- the terms of the Circuit Court in and for the fourth judicial circuit shall be as hereinafter fixed. There shall be two regular terms of said, court held in each county of the fourth judicial circuit, each year, to be known as the spring and fall term. The spring term of the Circuit Court for' the said fourth judicial circuit shall commence in the county of Clay on the second Monday in April, in the county of St. Johns on the second Monday in May, and in the county of Putnam on the second Monday in June. The fall term of said, court shall commence in the county of Clay on the third Monday in October, in the County of St. Johns on the third Monday in November, and in the county of Putnam on the second Monday in December.
Section 8. There shall be four terms of the Circuit Court for the twelfth circuit for Duval County, beginning in each year on the first Tuesday after the first Monday of January, April, July and October, and any term may extend or continue into the succeeding term pursuant to rules made from time to time by the Circuit Judges or a majority of them residing in said county, and said rules may fix the period of time for the extension, and may limit the application of the extension of the expiring term to a particular case or cases or to a particular class of matters; by like rules a future date may be arbitrarily fixed as to one or more of the various classes of cases for the end of the term without regard, to the beginning of a new term above indicated or the adjournment or continuance of a pending term; the first term shall begin *59as soon after the organization as may be, by order of -said circuit judges and without regard to the day of the week or month as above indicated.
Section 9. There shall be two regular terms of the Circuit Court for the twelfth judicial circuit for Nassau County, in each year, the spring term to begin on the third Monday in April and the fall term to- begin on the first-'Monday in November. A special term may be held pursuant to- law or whenever ordered by the two circuit judges for said Circuit Court. The circuit judge holding the older commission at the time shall preside or else direct the other circuit judge to' preside; but the exercise of jurisdiction in term time or in vacation by either circuit judge shall be valid.
Section xo. All laws and parts of laws inconsistent with this law or any part thereof be and the same is hereby repealed.
Section 11. This law shall take effect at midnight at the beginning of the seventh day of June, A. D. 1915.”
The constitutionality of the act is challenged. In State ex rel. v. Butler, this day decided, it is held that the provision of the act for two circuit judges for the Twelfth Judicial Circuit conflicts with the constitutional limitation of one judge for each circuit, and that such provision is therefore inoperative. Is the act otherwise constitutional ?
The organic law contains the following provisions:
“There shall be eight Circuit Judges, who shall be appointed by the Governor and confirmed by the Senate, and who shall hold their office for six years.
The State shall be divided by the Legislature, at its first regular session after the adoption of this section, into eight judicial circuits, and one judge shall be assigned *60to each circuit. Such judge shall hold at least two terms of his court in each county within his circuit every year, and at such times and places as shall be prescribed by law, and may hold special terms.
The Governor may, in his discretion, order a temporary exchange of circuits by the respective judges, or order any judge to hold one or more terms or part or parts of any term in any other circuit than that to which he is assigned. Tlu judge shall reside in the-circuit of which he is judge.
This section shall not be operative until the Legislature shall have, divided this State into eight circuits, as hereinbefore provided for, and the seven circuit judges holding office at the time of such division shall continue to exercise jurisdiction over their several existing circuits as constituted at the time of such division, until the judge of the additional circuit shall have qualified. The circuit judges holding office at the time of such division shall severally continue in office until the expiration- of their then existing term of office as judges of the circuits respectively in which, under such division, the county of his residence may be included; and a judge for the additional circuit shall be appointed for a term equal to the unexpired term of the other circuit judges upon such division being made. The salary of each circuit judge shall be two- thousand, seven hundred and fifty dollars.” (As amended, Joint Resolution 2, Acts 1901; adopted at general election, 1902.)
“No courts other than herein specified shall be established in this State, except that the Legislature may provide for the creation and establishment of such additional Judicial Circuits as may from time to time become necessary, and for the appointment by the Governor *61and confirmation by the Senate of additional Circuit Judges therefor, whose terms of office and general jurisdiction shall be the same as is herein provided for the Circuit Judges herein already provided for, and may clothe any Railroad Commission with judicial powers in all matters connected with the functions of their office.” (As amended, Joint Resolution 3, Acts 1909; adopted at general election, 1910.)
By section 4 of the act set out above, the jurisdiction of the judges of the then existing Fourth and Eighth Judicial Circuits, “shall continue without change,” until the beginning of June 7th, 1915, and in the event the additional judges to be appointed under section one of the act for the Twelfth Judicial Circuit “are not then (June 7, 1915,) appointed and qualified, until said additional judges shall have qualified.” As two Circuit Judges for the Twelfth Circuit cannot legally qualify, the jurisdiction of the judges of the Fourth and Eighth Judicial Circuits, by the terms of the statute, is to “continue without change;” and the courts are not authorized by construction or elimination to extend the terms or scope of the act or cause results not intended by the lawmakers. See State ex rel. Rolston v. Chicago, B. & Q. R. Co., 246 Mo. 512, 152 S. W. Rep. 28; State v. Patterson, 50 Fla. 127, 39 South. Rep. 398; Secs. 296-306 Sutherland’s Stat. Con.
Where provisions of a statute “are so mutually connected with and dependent on each other, as conditions, considerations or compensations for each other, as to warrant the belief that the legislature intended them as a whole, and if all could not be carried into effect, the legislature would not pass the residue independently, then if some parts are unconstitutional, all the provisions, which *62are thus dependent must fall with them.” State ex rel. v. Starke, 18 Fla., 255; Warren v. Mayor, &c. of Charlestown, 2 Gray (Mass.) 84. If any of the provisions of the act that are held to be illegal induced to any appreciable extent its passage, the entire act fails in view of the interdependence of the provisions. See State ex rel. Carnell v. Poynter, 59 Neb. 417, 81 N. W. Rep. 431; State ex rel. v. Stark, supra; Webster v. Powell, 36 Fla. 703, 18 South. Rep. 441; State ex rel. Clyatt v. Hocker, 39 Fla. 477, 22 South. Rep. 721; State ex rel. Bours v. L’Engle, 40 Fla. 392, 24 South. Rep. 539; Davidson v. Hine, 151 Mich. 294, 115 N. W. Rep. 246; Johnson v. State, 59 N. J. L. 535, 37 Atl. Rep. 949; Riccio v. Hoboken, 69 N. J. L. 649, 55 Atl. Rep. 1109; State ex rel. Gibson v. Friedley, 135 Ind. 119, 34 N. E. Rep. 872; Rathbone v. Wirth, 150 N. Y. 459, 45 N. E. Rep. 15; Hanson v. Krehbiel, 68 Kan. 670, 75 Pac. Rep. 1041; Low v. Rees Printing Co., 41 Neb. 127, 59 N. W. Rep. 362; Jones v. City of Memphis, 101 Tenn. 188, 47 S. W. Rep. 138; Skagit County v. Stiles, 10 Wash. 388, 39 Pac. Rep. 116; People ex rel. Townsend v. Porter, 90 N. W. 68; 6. R. C. L. Secs. 123, 127, 132.
If the provisions of the act relating to the several judicial circuits were not interdependent, or if each were not an inducement for the enactment of the others, they would doubtless have been expressed in terms not so inter-related, or else put into, separate acts.
Because of the invalid provision for two Circuit Judges for the Twelfth Judicial Circuit, as this day adjudicated in State ex rel. v. Butler, and because of the manifest interdependence of its provisions, the entire act is unconstitutional and inoperative. The Twelfth Judicial Circuit is not legally established and two Circuit Judges for such *63Judicial Circuit cannot legally qualify, therefore by the terms of Section 4 of the Act, the official status and jurisdiction of the judges of the then existing Fourth and Eighth Judicial Circuits remain, and such Judges “continue without change to exercise jurisdiction over their existing circuits and in the counties thereof.” The Legislature could not have contemplated a judge with no duties to perform. Consequently the appointment of the respondent as Judge of the Fourth Judicial Circuit is unauthorized. To hold otherwise would be to extend the statute beyond its terms and manifest intent, and would result in judicial legislation.
Let a judgment of ouster be entered.
Taylor, C. J., and Shackleford, and Whitfield, JJ-, concur.